       Case 3:19-cr-01850-AJB Document 8 Filed 05/09/19 PageID.33 Page 1 of 3




 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 PETER G. KO
   Assistant U.S. Attorney
 3 California Bar No. 191994
   Office of the U.S. Attorney
 4 880 Front Street, Room 6293
   San Diego, CA 92101
 5 Tel: (619) 546-7359
   Fax: (619) 546-0831
 6 Email: Peter.Ko2@usdoj.gov
 7 Attorneys for the United States
 8                      UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10 UNITED STATES OF AMERICA,                    Case No.: 19mj1900-KSC
11          Plaintiff,
12       v.                                     NOTICE OF APPEARANCE
13
     JOHN TIMOTHY EARNEST,
14
               Defendant.
15
16 TO THE CLERK OF COURT AND ALL PARTIES OF RECORD
17       I, the undersigned attorney, enter my appearance as
18 co-counsel for the United States in the above-captioned
19 case.      I certify that I am admitted to practice in this
20 court or authorized to practice under CivLR 83.3.c.3-4.
21       The following government attorneys (who are admitted
22 to practice in this court or authorized to practice under
23 CivLR 83.3.c.3-4) are also associated with this case,
24 should be listed as lead counsel for CM/ECF purposes, and
25 should receive all Notices of Electronic Filings relating
26 to activity in this case:
27
28
         Case 3:19-cr-01850-AJB Document 8 Filed 05/09/19 PageID.34 Page 2 of 3




 1           Name (If none, enter "None" below)
 2           John       N   Parmley,   Caroline    Pineda    Han,     Rosanna     E.
 3 Gibson and Shane P Harrigan.
 4     Effective this date, the following attorneys are no
 5 longer associated with this case and should not receive
 6 any further Notices of Electronic Filings relating to
 7 activity in this case (if the generic “U.S. Attorney CR”
 8 is still listed as active in this case in CM/ECF, please
 9 terminate this association):
10     Name (If none, enter "None" below)

11                   None.

12           Please call me at the above-listed number if you have

13 any questions about this notice.
14
15           DATED:         May 9, 2019

16                                        Respectfully submitted,

17                                        ROBERT S. BREWER, JR.
18                                        United States Attorney

19                                        s/Peter G. Ko
20                                        PETER G. KO
                                          Assistant United States Attorney
21
22
23
24
25
26
27
28

     Notice of Appearance                   2                                 19mj1900-KSC
         Case 3:19-cr-01850-AJB Document 8 Filed 05/09/19 PageID.35 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT
 2                           SOUTHERN DISTRICT OF CALIFORNIA
 3 UNITED STATES OF AMERICA,                       Case No.: 19mj1900-KSC
 4          Plaintiff,
 5           v.                                    CERTIFICATE OF SERVICE
 6 JOHN TIMOTHY EARNEST,
 7          Defendant.
 8           I, the undersigned declare under penalty of perjury,
 9 that I am over the age eighteen years and I am not a
10 party to the above-entitled action; that I served the
11 following                document:   Notice    of   Appearance,        in      the
12 following manner: by electronically filing with the U.S.
13 District Court for the Southern District of California
14 using its ECF System.
15
16           Dated: May 9, 2019
17                                               s/Peter G. Ko
18                                               PETER G. KO
                                                 Assistant U.S. Attorney
19
20
21
22
23
24
25
26
27
28

     Notice of Appearance                    3                                 19mj1900-KSC
